Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Examiner withdraws the Election requirement mailed 03/07/2022.  Claims 8 and 21 will be considered in this office action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 18, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2013/0127923 A1 to An et al. (An).
As to claim 1, An discloses a display driver (40, 50) (Fig. 1, Pars. 21, 29) comprising: signal supply circuitry (40) configured to supply an emission control signal (CONT1) to a display panel (10) (Fig. 1, Pars. 21, 29), the emission control signal (CONT1) controlling a ratio of pixel circuits(60, see Figs. 1-2; Pars. 54-60) that emit light to pixel circuits of the display panel (10) (Fig. 1, Pars. 29-30, 54-60); and control circuitry (50) configured to control the emission control signal based on input image data (DATA1) (Figs. 1, 3, Pars. 29, 31, 73).
As to claims 18 and 22, see claim 1 rejection above.
As to claim 8, An discloses controlling the emission control signal comprises controlling the emission control signal based on a global APL of a display area of the display panel (Par. 84)
As to claim 21, see claim 8 rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-7, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0127923 A1 to An et al. (An) and U.S. Patent Application Publication No. US 2017/0140733 A1 to Park et al. (Park).
As to claim 2, An discloses controlling the emission control signal (CONT1) comprises controlling the emission control signal (CONT1) based on local average picture levels (APLs) of a display area of the display panel (Par. 56).
An does not expressly disclose based on local average picture levels (APLs) of a plurality of partial areas of a display area of the display panel.
Park discloses based on local average picture levels (APLs) of a plurality of partial areas of a display area of the display panel (Figs. 12, Par. 165).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).
As to claim 23, see claim 2 rejection/motivation above.
As to claim 5, see claim 2 rejection/motivation above.  An as modified discloses each of the plurality of partial areas is associated with one or more pixels of the display panel (Park’s Par. 164).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).
As to claim 3, An does not expressly disclose controlling the emission control signal comprises controlling the emission control signal based on a highest local APL among local APLs of a plurality of partial areas of a display area of the display panel.
Park discloses controlling the emission control signal comprises controlling the emission control signal based on a highest local APL among local APLs of a plurality of partial areas of a display area of the display panel (steps 1220-1230) (Fig. 12, Pars. 165-166).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).
As to claim 19, see claim 3 rejection above.
As to claim 6, An discloses the signal supply circuitry comprises: image processing circuitry (An’s 50, 51) configured to generate output voltage data based on the input image data (An’s DATA2) (An’s Figs. 1, 3, Pars. 34); and data driver circuitry (30) configured to drive the pixel circuits based on the output voltage data (An’s Figs. 1, 3, Par. 27), and wherein generating the output voltage data comprises processing a first pixel of the one or more pixels (An’s Figs. 1, 3, Par. 27) based on a local APL of a first partial area of the plurality of partial areas (Park’s Fig. 12, Figs. 12, Par. 165) and a highest local APL among the local APLs of the plurality of partial areas (Park’s Fig. 12, Figs. 12, Par. 165), the first partial area being associated with the first pixel (Park’s Fig. 12, Figs. 12, Par. 165).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).
As to claim 7, An as modified discloses the emission control signal is controlled to increase a luminance level of the first pixel (Park’s Fig. 12, Pars. 108, 165-166, 169-170), the image processing for the first pixel is performed to cancel the increase in the luminance level of the first pixel based on the local APL of the first partial area (Park’s Fig. 12, Pars. 108, 165-166, 169-170).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).

Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No US 2013/0127923 A1 to An et al. (An) and U.S. Patent Application Publication No. US 2017/0140733 A1 to Park et al. (Park); in view of U.S. Patent Application Publication No. US 2014/0300592 A1 to Lee et al. (Lee).
As to claim 4, An as modified discloses controlling the emission control signal based on the highest local APL comprises: generating a highest brightness enhancing display brightness value (DBV) based on a DBV and the highest local APL (Park’s Fig. 12, Pars. 108, 165-166, 169-170); and controlling the emission control signal based on the highest brightness enhancing DVB (Park’s Fig. 12, Pars. 108, 165-166, 169-170).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).
An does not expressly disclose the DBV received from a device external to the display driver.
Lee discloses the DBV received from a device external to the display driver (Par. 53).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An as modified with the teaching of Lee to control the image brightness thereby provide an improved display.
As to claim 20, see claim 4 rejection/motivation above.

Claim(s) 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0127923 A1 to An et al. (An) and U.S. Patent Application Publication No. US 2014/0300592 A1 to Lee et al. (Lee)
As to claim 9, An does not expressly disclose the signal supply circuitry comprises: image processing circuitry configured to apply an IR drop correction to the input image data to generate an output voltage data, wherein the IR drop correction compensates for a voltage drop over a power source line of the display panel; and data driver circuitry configured to drive the pixel circuits based on the output voltage data.
Lee discloses the signal supply circuitry comprises: image processing circuitry configured to apply an IR drop correction to the input image data to generate an output voltage data (Pars. 79-84, see also Pars. 55, 59), wherein the IR drop correction compensates for a voltage drop over a power source line of the display panel (Pars. 79-84, see also Pars. 55, 59); and data driver circuitry configured to drive the pixel circuits based on the output voltage data (Pars. 79-84, see also Pars. 55, 59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Lee to control the image brightness thereby provide an improved display. 
As to claim 10, An as modified discloses the IR drop correction is based on a dispersion of luminance levels of pixels in the display panel (Lee’s Pars. 79-84, see also Pars. 55, 59).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Lee to control the image brightness thereby provide an improved display.
As to claim 11, An as modified discloses the IR drop correction is withheld based on a dispersion of luminance levels of pixels in the display panel (Lee’s Pars. 79-84, see also Pars. 55, 59).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Lee to control the image brightness thereby provide an improved display.
As to claim 12, An does not expressly disclose the control circuitry is configured to control a low-side power source voltage supplied to the display panel based on the input image data.
Lee discloses the control circuitry is configured to control a low-side power source voltage supplied to the display panel based on the input image data (Pars. 51, 54).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Lee to control the image brightness thereby provide an improved display.
As to claim 15, An as modified further discloses the signal supply circuitry comprises: image processing circuitry configured to: generate an output voltage data based on the input image data (An’s Fig. 1, Pars. 24-25, 56, Lee’s Pars. 51, 54); and control a voltage range of drive voltages based on the input image data (An’s Fig. 1, Pars. 24-25, 56, Lee’s Pars. 51, 54); and data driver circuitry configured to supply the drive voltages to the pixel circuits based on the output voltage data (An’s Fig. 1, Pars. 24-25, 56, Lee’s Pars. 51, 54).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Lee to control the image brightness thereby provide an improved display.

Claim(s) 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0127923 A1 to An et al. (An) and U.S. Patent Application Publication No. US 2014/0300592 A1 to Lee et al. (Lee); in view of U.S. Patent Application Publication No. US 2017/0140733 A1 to Park et al. (Park).
As to claim 13, An as modified discloses controlling the low-side power source voltage comprises controlling the low-side power source voltage (Lee’s Pars. 51, 54) based on local average picture levels (APLs) of a display area of the display panel (An’s Par. 56).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Lee to control the image brightness thereby provide an improved display.
An does not expressly disclose based on local APLs of a plurality of partial areas of a display area of the display panel.
Park discloses controlling the emission based on local APLs of a plurality of partial areas of a display area of the display panel (steps 1220-1230) (Fig. 12, Pars. 165-166).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).
As to claim 14, An as modified discloses controlling the low-side power source voltage comprises controlling the low-side power source voltage (Lee’s Pars. 51, 54).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Lee to control the image brightness thereby provide an improved display.
An does not expressly disclose based on a highest local APL among local APLs of a plurality of partial areas of a display area of the display panel.
Park discloses controlling the emission control signal comprises controlling the emission control signal based on a highest local APL among local APLs of a plurality of partial areas of a display area of the display panel (steps 1220-1230) (Fig. 12, Pars. 165-166).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An as modified with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).
As to claim 16, An as modified further discloses controlling the voltage range of the drive voltages comprises controlling the voltage range (An’s Pars. 24-25, 43, Lee’s Fig. 1, Pars. 51, 54).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Lee to control the image brightness thereby provide an improved display.
An does not expressly disclose based on local APLs of a plurality of partial areas defined in a display area of the display panel.
 	Park discloses controlling the emission based on local APLs of a plurality of partial areas of a display area of the display panel (steps 1220-1230) (Fig. 12, Pars. 165-166).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).
As to claim 17, An as modified discloses controlling the voltage range of the drive voltages comprises controlling the voltage range (An’s Pars. 24-25, 43, Lee’s Fig. 1, Pars. 51, 54).  It would have been obvious to one of ordinary skill in the art to have modified An with the teaching of Lee to control the image brightness thereby provide an improved display.
An does not expressly disclose based on a highest local APL among local APLs of a plurality of partial areas of a display area of the display panel (steps 1220-1230) (Fig. 12, Pars. 165-166).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified An as modified with the teaching of Park to provide a display with adjustable brightness based on image information thereby provide an improved display device as suggested by Park (Par. 5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0135101 to Yamaguchi teaches a display with calculation unit that calculates a first degree of influence representing a degree of influence of a brightness level of each of the regions on a brightness level of a respective region adjacent to the region; and a brightness correction unit that corrects a brightness level of each pixel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692